Name: 95/261/EC, Euratom, ECSC: Commission Decision of 20 June 1995 adjusting the weightings applicable from 1 February 1993 to the remuneration of officials of the European Communities serving in countries outside the European Union
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: 1995-07-14

 Avis juridique important|31995D026195/261/EC, Euratom, ECSC: Commission Decision of 20 June 1995 adjusting the weightings applicable from 1 February 1993 to the remuneration of officials of the European Communities serving in countries outside the European Union Official Journal L 163 , 14/07/1995 P. 0032 - 0033COMMISSION DECISION of 20 June 1995 adjusting the weightings applicable from 1 February 1993 to the remuneration of officials of the European Communities serving in countries outside the European Union (95/261/EC, Euratom, ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities,Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (ECSC, EEC, Euratom) No 259/68 (1), as last amended by Regulation (ECSC, EC, Euratom) No 3167/94 (2), and in particular the second paragraph of Article 13 of Annex X thereto,Whereas pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations Council Regulation (ECSC, EC, Euratom) No 2403/94 (3) laid down the weightings to be applied from 1 January 1993 to the remuneration of officials serving in countries outside the European Union, payable in the currency of their country of employment;Whereas, some of these weightings should be adjusted with effect from 1 February 1993 given that the statistics available to the European Commission show that in certain countries outside the European Union the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down,DECIDES:Sole Article With effect from 1 February 1993 the weightings applicable to the remuneration of officials serving in countries outside the European Union payable in the currency of their country of employment are adjusted as shown in the Annex.The exchange rates for the calculation of such remuneration shall be those used for implementation of the budget of the European Union during the month preceding the date on which this Decision takes effect, namely January 1993.Done at Brussels, 20 June 1995.For the CommissionHans VAN DEN BROEKMember of the Commission(1) OJ No L 56, 4. 3. 1968, p. 1.(2) OJ No L 335, 23. 12. 1994, p. 1.(3) OJ No L 257, 5. 10. 1994, p. 1.ANNEX >TABLE>